Citation Nr: 1222865	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  04-37 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral wrist disability.  

3.  Entitlement to an increased disability rating for a service-connected cervical spine disability, currently evaluated 30 percent disabling.

4.  Entitlement to an increased disability rating for a service-connected lumbar spine disability, currently evaluated 40 percent disabling.

5.  Entitlement to an increased disability rating for a service-connected right knee disability, currently evaluated 20 percent disabling.

6.  Entitlement to an increased disability rating for service connected prostatitis with epididymitis, currently evaluated 40 percent disabling.

7.   Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD).
8.  Entitlement to an increased disability rating for a right shoulder disability, currently evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1981 to January 1986.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Cleveland, Ohio currently has original jurisdiction over the Veteran's claims.

Procedural history

The Veteran was awarded service connection for prostatitis with seminal vesiculitis by the RO in May 1986; a 10 percent disability rating was assigned.  This rating was subsequently reduced to zero percent effective April 1, 1992.    

In a June 1987 rating decision, the RO awarded the Veteran service connection for patellofemoral syndrome of the right knee, and for strains of the cervical and lumbar spine; noncompensable (zero percent) disability ratings were initially assigned for each disability.   Subsequently, the RO increased the Veteran's lumbar spine disability rating to 10 percent disabling, effective June 15, 1989.  

In May 2002, the Veteran filed increased rating claims for his prostatitis, right knee, cervical spine, lumbar spine, and right shoulder disabilities.  He also claimed entitlement to service connection for PTSD, a bilateral wrist disability, and GERD. 
In the above-referenced April 2003 rating decision, the RO increased the Veteran's lumbar spine disability rating from 10 to 20 percent, increased his cervical spine disability rating from 0 to 10 percent, and increased his right knee disability from 0 to 10 percent, each effective May 3, 2002.  The RO also awarded service-connection for gastroesophageal reflux disease (GERD) with a 10 percent disability rating effective May 3, 2002, and denied an increased rating for his right shoulder disability.  The RO also continued the Veteran's noncompensable rating for his service-connected prostatitis, and denied the Veteran's service-connection claims for PTSD and a bilateral wrist disability.  The Veteran filed a timely notice of disagreement and subsequent appeal with these denials and assigned disability ratings.  

During the pendency of this appeal, the RO increased the Veteran's cervical spine disability rating from 10 to 20 percent, increased his lumbar spine disability rating from 20 to 40 percent, increased his right knee disability rating from 10 to 20 percent, increased his GERD rating to 30 percent, and increased his right shoulder disability to 20 percent.  All of these ratings were assigned an effective date of May 3, 2002, the date of receipt of his claim.  The RO subsequently increased the Veteran's prostatitis disability rating from 0 to 40 percent, effective October 21, 2005, and increased his cervical spine disability rating from 20 to 30 percent, effective February 11, 2011.  The Veteran has indicated continued dissatisfaction with each of these ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].  

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in September 2009.  Prior to this date, the Veteran contacted the RO and withdrew his hearing request.  See the Veteran's July 31, 2009 Hearing Confirmation Sheet.  The Veteran has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2011).

In April 2010, the Board remanded the Veteran's claims to the agency of original jurisdiction (AOJ) for additional procedural and evidentiary development.  Such was achieved, and the RO readjudicated the claims in a March 2011 supplemental statement of the case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.  

Clarification of issues on appeal

GERD and right shoulder claims

As discussed in the Board's April 2010 decision, in response to the April 2003 assignment of a 10 percent rating for GERD and denial of a rating in excess of 10 percent for right shoulder disability, the Veteran filed a notice of disagreement in July 2003.  At that time, he expressed his belief that his GERD warranted a 30 percent rating and his right shoulder disability warranted a 20 percent rating.  The Veteran subsequently perfected an appeal as to both issues.  Following the perfection of his appeal, the RO issued the January 2008 rating decision, increasing the Veteran's GERD disability rating from 10 to 30 percent, and increasing the Veteran's right shoulder disability rating from 10 to 20 percent, both effective the date of the Veteran's original claim, May 3, 2002.  

Per the Board's April 2012 remand instructions, the RO sent the Veteran a letter asking the Veteran if he wished to withdraw the issues of entitlement to higher disability ratings for GERD and a right shoulder disability.  The Board pertinently instructed that if the Veteran either indicates continued dissatisfaction with the ratings assigned or does not respond to the request for clarification, the RO should issue a SSOC addressing these issues.  Notably, the Veteran did not respond to this inquiry.  The RO properly readjudicated these ratings claims in the above-referenced March 2011 SSOC, and the issues remain on appeal.

PTSD claim

The evidence of record demonstrates that the Veteran has been diagnosed not only with PTSD at times during the appeal period, but also with other mental disabilities to include bipolar disorder, schizophrenia and depression.  The United States Court of Appeals for Veterans Claims (the Court) has determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In this case however, the Board need not expand the Veteran's service-connection claim for PTSD to include consideration of all other diagnosed psychiatric disabilities in light of the fact that the RO has already denied service connection for a mental disability to include bipolar disorder, schizophrenia paranoid type, and depression in an unappealed October 2006 and January 2007 rating decisions.  Indeed, the Veteran initiated, but failed to perfect an appeal as to the RO's denial of service connection for these other mental disabilities by submitting a substantive appeal [VA Form 9] after the RO filed its August 2008 statement of the case (SOC). As such, the issue of entitlement to service connection for a mental disability other than PTSD is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

In any event, as will be discussed in more detail below, the Board is now granting the Veteran's PTSD claim herein.

Remanded issues

With the exception of the Veteran's service-connection claim for PTSD, the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The evidence of record favors a finding that the Veteran's PTSD is related to his active duty military service.


CONCLUSION OF LAW

PTSD was caused by the Veteran's active duty military service.  38 U.S.C.A.          § 1131 (West 2002); 38 C.F.R. §§ 3.156(c), 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

With respect to the Veteran's PTSD, the Board need not discuss in detail the sufficiency of the VCAA notice supplied in this case in light of the fact that the Board is granting his service-connection claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  Similarly, any inadequacy in the RO's compliance with the Board's prior remand instructions, as they pertained to the Veteran's PTSD, is also rendered moot by the action taken herein.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective dates as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in a March 2006 letter.  Although the Board is granting the Veteran's service-connection claim, it is not the Board's responsibility to assign a disability rating or effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f);           see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires independent verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he currently has PTSD that is related to the fear he experienced while serving in Beirut, Lebanon from October 1982 to February 1983.  The Veteran asserts he was sent to Beirut as part of the Multi-National Peacekeeping Force, and served there as an ambulance driver.  See the Veteran's September 15, 2002 Statement in Support of Claim.  Although the Veteran does not assert he specifically engaged in combat with the enemy, he pertinently asserts that while in Beirut, he witnessed two children die after stepping on a mine, and that he and his fellow servicemembers would "watch explosions on the side of the hills with the gunfire being exchanged between the Israelis and the Lebanese," noting that "they could see people falling down who were wounded or killed," and that such was "disturbing and upsetting and it made him fearful."  See the Veteran's statements to the March 2003 QTC fee-based examiner, page 2.  

VA has attempted to verify the Veteran's claimed stressors to no avail, and the Veteran's PTSD claim has been denied for this reason.  As discussed above however, the recent changes in the PTSD regulations specify that lay testimony alone can be used to establish the occurrence of an in-service stressor without independent verification by service records or outside military records if the Veteran's stressor involves "fear of hostile military or terrorist activity," and if a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, and the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3).

The Board initially notes that the Veteran's claimed stressors are in fact related to fear of hostile military activity [i.e., fear of death after observing others injured or killed by mines or combat fire], and appear to be consistent with the places and circumstances of the Veteran's service.  The Veteran's service personnel records confirm that the Veteran "[p]articipated in operations in Beirut, Lebanon with the American Contingent of the Multi-National Peacekeeping Force, while serving with the 24th Marine Amphibious Unit" (MAU) from October 29, 1982 to February 16, 1983.  See the Veteran's March 8, 1983 entry on his Combat History and Expedition Log.  His DD-214 similarly confirms a military occupational specialty as a highway vehicle operator.  The Veteran has also submitted Internet research concerning the U.S. Multi-National Force's involvement in Beirut, Lebanon during the period in which he served.  Notably, the printout indicates that the 24th MAU came to relieve the 32d MAU shortly after its arrival in Beirut in September 1982 during a time of political and military unrest, in support of the Lebanese Armed Forces.  See the June 1998 Internet printout entitled "US Multinational Force [USMNF] Lebanon," page 2.  Although this Internet research does not specifically discuss accounts of the Veteran's claimed stressors, it does discuss the regional violence that occurred at a time just prior to his unit's arrival, during its mission, and just following its departure, to include the occurrence of a terrorist act at the U.S. embassy in April 1983.  Id.  

Crucially, a March 2003 QTC fee-based examiner concluded upon examination of the Veteran that the Veteran's claimed stressors involved witnessing of "traumatic events that included actual or threat of death or serious injury to himself and others," and that he has "re-experience[ed] these events with nightmares and intrusive thoughts," and that he "avoids thinking about the event and avoids things that remind him of the event."  The QTC examiner specifically found that the Veteran "does meet the DSM-IV criteria for a PTSD." See the March 2003 QTC examiner's report, page 5.  

Based on this medical determination, coupled with the fact that the Veteran's stressor is consistent with the places and circumstances of his service and is indeed related to fear of hostile military activity, the Board finds that the Veteran's lay testimony alone establishes the occurrence of his claimed in-service stressors under the provisions of 38 C.F.R. § 3.304(f)(3), and efforts to obtain independent verification are not necessary. 

As referenced above, the record contains a clear diagnosis of PTSD based on these conceded stressors.  See the March 2003 QTC examiner's report, page 5.  The March 2003 QTC examiner's psychological assessment is supported by other medical evidence of record, to include that of the Veteran's private psychologist, B.K., who similarly diagnosed the Veteran with "PTSD, chronic, severe" upon examination on April 16, 2002, and a VA mental health clinic report dated November 4, 2002, which also noted a diagnosis of "PTSD, anxiety."  

The Board recognizes that recent ongoing mental health treatment records no longer include a diagnosis of PTSD.  Crucially however, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran filed his PTSD claim in May 2002, well before he was diagnosed with PTSD related to his in-service stressors by the March 2003 QTC examiner.  Significantly, the Veteran's mental health has not been formally evaluated in a comprehensive VA examination since the VA ordered the above-referenced March 2003 QTC fee-based examination, and no subsequent treatment report specifically rules out an ongoing presence of PTSD.  

In any event, based on all of the above, and in resolving all doubt in the Veteran's favor, the Board believes that the evidence of record supports a finding that the Veteran has PTSD that is at least as likely as not caused by the fear he experienced during service in Beirut, Lebanon in 1982 and 1983.  All three elements of 38 C.F.R. § 3.304(f) are accordingly met, and the benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for PTSD is granted. 


REMAND

The Board regrets having to remand the remaining issues of the Veteran's appeal for a second time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

GERD, lumbar spine and cervical spine disabilities

The Veteran contacted the RO on April 30, 2012 indicating that he underwent surgery on his lower lumbar spine in February 2011, on his back in March 2011, and on his neck and back again in June 2011 and November 2011.  He also noted that he underwent stomach surgery in February 2012.  See the April 30, 2012 Report of General Information.   Unfortunately VA last assessed the severity of the Veteran's lumbar spine, cervical spine and GERD disabilities prior to these reported surgeries.  [Indeed, VA last evaluated the severity of the Veteran's GERD disability in October 2008, and the Veteran's lumbar spine and cervical spine disabilities on February 3, 2011].  Consequently, a more contemporaneous depiction of the Veteran's service-connected lumbar spine, cervical spine and GERD disabilities is required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ["Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."].  The Veteran should therefore be scheduled for a VA examination to determine the current severity of these disabilities.  

Right knee and right shoulder disabilities

The Veteran's service-connected right knee disability was last evaluated by VA in September 2008.  Crucially, range of motion testing was not performed at that examination, as is required for VA to rate the Veteran's limitation of motion, if any.  The most recent examination of record containing an assessment of the Veteran's right knee limitation of motion took place over six years ago in October 2005.  Similarly, the Veteran's right shoulder disability also has not been adequately evaluated by VA since October 2005.  In light of the multi-year gap in time since the Veteran's last adequate evaluations for these disabilities, coupled with the fact that Veteran continues to assert that higher disability ratings are warranted for worsened symptomatology, the Board believes that updated VA examinations should be scheduled so that the current levels of severity of the Veteran's right knee and right shoulder disabilities may be assessed.

Prostatitis with epididymitis

The VA last evaluated the Veteran's service-connected prostatitis with epididymitis in September 2008.  At that time, the Veteran reported voiding frequency of less than every hour during the day, and up to three times at night.  The Veteran reported intermittent use of an appliance to control urinary leakage, but did not specify what kind of appliance.  Significantly, neither the Veteran nor the VA examiner indicated whether the Veteran must wear absorbent materials to control his urinary leakage.  See the Veteran's September 2008 VA examiner's report, page 2.  Notably, in readjudicating the Veteran's increased rating claim in March 2011, the RO readily admitted that it was "unclear whether [the Veteran] required pads all the time" to control urinary leakage, but proceeded to deny the Veteran's claim anyway without scheduling the Veteran for an updated VA examination.  See the RO's March 2011 SSOC, page 11; see also 38 C.F.R. § 4.115a [noting that a 60 percent disability rating is warranted for continual urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day].  

The Board notes that since September 2008, the Veteran has developed hypogonadism and is receiving testosterone injections for treatment.  See, e.g., the Veteran's December 1, 2010 and January 28, 2011 VA Nursing Procedure Notes.  As above, in light of the multi-year gap since the Veteran's last adequate evaluation for prostatitis, the fact that the record fails to include sufficient information as to what the Veteran requires to treat his voiding dysfunction by way of absorbent materials or appliances, and the fact that the Veteran has received treatment since the September 2008 examination for new genitourinary problems, the Board believes an updated VA genitourinary examination is necessary before a fully informed decision on the merits can be made as to the Veteran's claim for a higher disability rating for prostatitis with epididymitis.  

Bilateral wrist disability

In essence, the Veteran claims that he has a current bilateral wrist disability that is either related to his active duty military service, or was caused or aggravated by his service-connected shoulder disability.  See the Veteran's July 2003 Notice of Disagreement. 

The Veteran's treatment reports of record dating from 2005 to the present day include multiple diagnoses of right and left hand and wrist disabilities, to include right wrist strain, carpal tunnel syndrome, chronic regional pain syndrome, polyarthralgia, Kienbock's disease, avascular necrosis of the lunate and triquetral bones, and bilateral distal radial fractures.  He pertinently underwent a carpal tunnel release in 2006, and an ulnar shortening osteotomy in 2009. 
As noted above, the Veteran has specifically asserted that his current bilateral wrist disability or disabilities have been caused or aggravated by his service-connected shoulder disability.  Crucially, the Veteran has never been scheduled for a VA examination of the wrists.  As such, an etiological opinion addressing the relationship, if any, between the Veteran's current wrist disability or disabilities and his service-connected shoulder is lacking.  

The Board notes that the RO has obtained a recent medical opinion suggesting that the Veteran does not have upper extremity neuropathy that is related to his service-connected cervical or lumbar spine disabilities.  See the March 2011 Addendum report to the February 2011 VA spine examination.  Although informative, this opinion does not fully address the unanswered medical questions relating to the Veteran's multiple wrist diagnoses or his assertions that his service-connected shoulder disability has caused or aggravated his wrist conditions.  Further, the medical opinion also does not address whether any neurological disability of the wrists was aggravated beyond its normal progression by his cervical or lumbar spine disabilities.  

The Board accordingly believes that further clarification is needed before an informed decision can be made regarding the Veteran's service-connection claim for a bilateral wrist disability.  Crucially, there are certain unanswered medical questions that cannot be answered by the Board regarding the nature of the Veteran's claimed disability or disabilities and the etiology of those disabilities.  See Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 




Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should send the Veteran an updated VCAA notice letter addressing the claims on appeal.  This letter should include notice of the evidence required to establish service-connection for a bilateral wrist disability on a secondary basis under the provisions of 38 C.F.R. § 3.310.  

2.  VBA should also contact the Veteran and request that he identify any additional medical treatment he has received for his lumbar spine, cervical spine, GERD, right shoulder, right knee, prostatitis, and/or wrist disabilities.  The Veteran should be provided multiple copies of VA Form 21-4142, Authorization and Consent to Release Information, and should be asked to complete these releases so that VA can obtain private treatment records on his behalf.  He should be specifically informed that if he wishes VA to obtain the private hospital records pertaining each of his most recent back, neck and stomach surgeries, he should fill out these forms and return them to VA.  

VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.  

3.  After obtaining any available records noted above, VBA should then schedule the Veteran for a physical examination to determine the current severity of his cervical and lumbar spine disabilities.  The Veteran's VA claims folder and a copy of this Remand should be made available to, and should be reviewed by the examiner.  

The examiner should specifically identify (1) range of motion of the Veteran's cervical and lumbar spine, including motion accompanied by pain, in degrees; and (2) functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  

The examiner should also specifically assess the severity of all neurological symptomatology, if any, that is at least as likely due to the Veteran's service-connected cervical or lumbar spine disabilities, to include the Veteran's service-connected peripheral neuropathy of the right and left lower extremities.  

A report should be prepared and associated with the Veteran's VA claims folder.

4.  VBA should also schedule the Veteran for a physical examination to determine the current severity of his right knee and right shoulder disabilities.  The Veteran's VA claims folder and a copy of this Remand should be made available to, and should be reviewed by the examiner.  

The examiner should specifically identify (1) range of motion of the Veteran's right knee and right shoulder, including motion accompanied by pain, in degrees; and (2) functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  

X-rays of the Veteran's knee should be taken, and it should be noted if arthritis of the right knee is present.  

A report should be prepared and associated with the Veteran's VA claims folder.

5.  VBA should also schedule the Veteran for an examination to determine the current severity of his service-connected GERD.  The Veteran's VA claims folder and a copy of this Remand should be made available to, and should be reviewed by the examiner.  

The examiner should specify whether the Veteran's GERD causes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or any other symptom combinations productive of severe impairment of health.  

A report should be prepared and associated with the Veteran's VA claims folder.

6.  VBA should also schedule the Veteran for an examination to determine the current severity of his service-connected prostatitis with epididymitis.  The Veteran's VA claims folder and a copy of this Remand should be made available to, and should be reviewed by the examiner.  

The examiner should specifically determine whether the Veteran has urine leakage, frequency, or obstructed voiding, or recurrent urinary tract infections.  And if the Veteran has these symptoms, the examiner must give a measure of the severity of these symptoms consistent with the rating criteria set forth in 38 C.F.R. § 4.115a.  

A report should be prepared and associated with the Veteran's VA claims folder.

7.  VBA should also schedule the Veteran for an examination to determine the current nature and etiology of the Veteran's claimed bilateral wrist disability or disabilities.  The Veteran's VA claims folder and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All appropriate testing should be performed.  

After review of the claims folder, and upon examination of the Veteran, the VA examiner should clarify the Veteran's current diagnosis or diagnoses.  The examiner should then provide opinions with supporting rationale as to each of the following questions:

a.) Does the Veteran have a current 
bilateral wrist disability that as likely as not (50 percent or better probability) had its onset in, or is otherwise related to the Veteran's period of active duty service dating from 1981 to 1986?

b.) Does the Veteran have a current 
bilateral wrist disability that was as likely as not caused by his service-connected cervical spine, lumbar spine and/or right shoulder disabilities, either separately or in combination?

c.) Does the Veteran have a current 
bilateral wrist disability that was as likely as not aggravated beyond its normal progression by his service-connected cervical spine, lumbar spine and/or right shoulder disabilities, either separately or in combination?
			
The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  A report should be prepared and associated with the Veteran's VA claims folder.

8.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should then readjudicate the Veteran's claims on appeal.  If any of the claims are denied, VBA should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


